Citation Nr: 9915553	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-42 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty debt in 
the amount of $9,034.14, plus interest, to include the 
question of whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the Committee 
on Waivers and Compromises (COWC) at the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reconsidered and denied entitlement to waiver of 
recovery of loan guaranty debt in the amount of $9,034.14, 
plus interest.

In October 1997 the Board remanded the case for additional 
development.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "The Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The record reflects that in October 1997 the Board remanded 
the case to the RO with instructions to adjudicate the issue 
of propriety of the debt.  It was noted that the veteran had 
claimed the debt was improperly created due to administrative 
error.

VA correspondence dated June 16, 1998, addressed the issue of 
how the amount of the loan guaranty debt was created.  
However, the correspondence did not specifically address the 
matter of VA administrative error or inform the veteran of 
his right to appeal the determination.  





In an August 1998 VA Form 9 the veteran continued to argue, 
in essence, that the amount of indebtedness was incurred 
because VA failed to assist him prior to foreclosure.  

Based upon a review of the record, the Board finds the RO has 
not adequately adjudicated the issue of validity of the debt, 
including whether the debt was incurred because of VA 
administrative error.  Therefore, the case must be remanded 
to the RO for additional action.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The Court has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  A debtor 
may dispute the amount or existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(1998);  see also VAOPGCPREC 6-98.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should adjudicated the issue 
of validity of the debt, including 
whether the debt was incurred because of 
VA administrative error.  The veteran and 
his service representative should be 
informed of the decision and provided 
notice of the right to appeal an adverse 
determination.  The requisite period of 
time for a response should be allowed.

2.  Thereafter, if the loan guaranty 
indebtedness was properly created, the 
veteran should be allowed an opportunity 
to submit additional evidence pertinent 
to his request for waiver of recovery.  

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

